DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “communication portion… surrounded by the container and the moving member”, the “space outside the space” as well as the “communication portion is defined by a hole provided in at least one of the container and the emission base or a gap provided between the container and the emission base” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1, lines 15-18, recites the limitation “the ejection apparatus being provided with a communication portion that allows communication between a space located opposite to the opening when viewed from the emission base and surrounded by the container and the moving member and a space located outside the space” which is generally confusing and unclear in terms of the precise location of the varying spaces. As it is currently recited, the following combination of spaces can be interpreted: both spaces inside the container, both spaces outside the container, one space inside and the other space outside the container. Therefore, the above-mentioned limitation renders the claim vague and indefinite.  
6.	Claim 1, lines 19-21, recites the limitation “the communication portion is defined by a hole provided in at least any of the container and the emission base or a gap provided between the container and the emission base” which renders the claim uncertain. Per the applicant’s disclosure, see FIG. 2, while the gap (i.e. communication portion) is surrounded by the container, the gap is not surrounded by the moving member. See FIG. 5, in this case the hole is in the container and is neither surrounded by the container nor the moving member. See FIGS. 3D-F, in this embodiment a through hole is disposed in the moving member (i.e. piston/piston head), thus the hole is being surrounded only by the container and not the moving member. Further, the disclosure does not provide adequate support as to exactly how the hole is facilitating communication between the spaces. Further, the communication portion in this embodiment is only being claimed as a hole and not a through hole that of which further contributes to the same uncertainty as to exactly how communication is being facilitated and between which areas is communication being provided. Lastly, none of the embodiments provide a hole in the emission base as recited per the claim. 
	Claims not addressed are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 3-7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobovka et al. (US 2016/0221681 A1), in view of Gallat (FR 3038884 A), references made to the text are attached in the translation document previously provided. 
9.	Regarding Claim 1, Bobovka discloses an aerial vehicle safety apparatus (Abstract and FIGS. 3-4) attachable to an aerial vehicle comprising:
	an expandable object (8) that can be expanded as being ejected into air (expandable objects by definition expand as they are ejected into air); 
an ejection apparatus (ejection apparatus as summarized in FIG. 4 and para. [0044]) that ejects the expandable object (8) into air; and 
the ejection apparatus including 
10a container (1) accommodating the expandable object (8) and having an opening provided on a one end side (opening as seen in FIG. 4 achieved by the removable lid 2), 
a moving member (3) provided in the container (1), the moving member including an emission base (30) carrying the expandable object (8) on a side of the opening, the moving member being movable along an inner wall of the container (moving member 3 moving along an inner wall of container 1 as object 8 is being ejected from container 1 a seen in FIGS. 3-4), and  
15a driver (7) that ejects the expandable object by moving the moving member toward the opening (paras. [0029]-[0037], [0042]-[0046]; actuating of driver 7 ejects object 8 which requires moving member 3 to be moved in the direction of the opening such that object 8 exits the container 1 and deploys/expands), and 
the ejection apparatus being provided with a communication portion that allows communication between a space located opposite to the opening when viewed from the emission base and surrounded by the container and the moving member and a space 20located outside the space (a communication portion such as the area below moving member 3, above combustion chamber/space 12, surrounded by container 1 and moving member 3, and a space outside the space),
the communication portion is defined by a gap provided between the container and the emission base (gap between bottom surface of container 1 and emission base 30).
Bobovka is silent regarding a communication portioned defined by a gap or a hole. 
Gallat discloses an aerial vehicle safety apparatus (Gallat Abstract and FIG. 1) wherein the communication portion is defined by a hole provided in the container (hole 7 provided in container 1 as seen in FIG. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bobovka to use the arrangement of Gallat, as a known arrangement of a hole provided in a container for the purpose of providing venting means to a container of an ejection apparatus such that the container is capable of decompressing during an ejection sequence as well as allowing the gases produced by a driver of an ejection apparatus to eject from the container (Gallat: second to last paragraph of the description section (p. 2, ln. 10-11)).
10.	Regarding Claim 3, modified Bobovka discloses the aerial vehicle safety apparatus according to claim 1.
	Modified Bobovka is silent regarding a stopper that prevents the emission base from moving before the driver is activated. 
	Gallat discloses an aerial vehicle safety apparatus (Gallat Abstract and FIG. 1) comprising an ejection apparatus (ejection apparatus as seen in FIGS. 1-2) comprising of a stopper that prevents the emission base from moving before the driver is activated (stopper comprising of elements 4/5/6 preventing emission base 2 from moving prior to driver 3 being activated).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bobovka to use the arrangement of Gallat, as a known stopper and emission base arrangement for the purpose of providing means for maintaining and locking a moving member in place and preventing an unexpected deployment of an expandable object from an aerial vehicle safety apparatus. 
11.	Regarding Claim 4, modified Bobovka discloses (see Gallat) the aerial vehicle safety apparatus according to claim 3, wherein the stopper (4/5/6) includes a protrusion (5) provided on the inner wall (FIG. 2) of the container (1)
12.	Regarding Claim 5, modified Bobovka discloses (see Gallat) the aerial vehicle safety apparatus according to claim 3, wherein 
	the stopper includes a string member (4) that connects the inner of the container (1) and the emission base (2) to each other, and
	the string member (4) is cut as the driver drives the moving member (string member 4 cut via pyrotechnic cutter 5 as driver 3 drives a moving member 2).
13.	Regarding Claim 6, modified Bobovka discloses the aerial vehicle safety apparatus according to claim 1.
	Modified Bobovka is silent regarding a guide like a protrusion that protrudes from the emission base.
	Gallat discloses an aerial vehicle safety apparatus (Gallat Abstract and FIG. 1) comprising an ejection apparatus (ejection apparatus as seen in FIGS. 1-2) includes a guide that guides movement of the moving member along the inner wall of the container (guide such as downwardly extending protrusions of a moving member 2 such that moving member 2 is guided along the inner wall of container 1 as seen in FIG. 2), and 
	the guide includes a protrusion that protrudes from an outer circumferential portion of the emission base along the inner wall of the container (guide protrusions as seen in FIG. 2 protruding from an outer circumferentially portion of an emission base along the inner wall of container 1 as seen in FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bobovka to use the arrangement of Gallat, as a known protruding guide of an emission base arrangement for the purpose of facilitating the movement and ejection of an expandable object from a container of an aerial vehicle safety apparatus. 
14.	Regarding Claim 7, modified Bobovka discloses (see Bobovka) the aerial vehicle safety apparatus according to claim 1, wherein
	the drive includes a gas generator (para. [0028]; drive 7 including a gas generator) that discharges gas being activated in response to input of an electrical signal (paras. [0036]-[0037] and [0042]; switch unit 5 being connected to drive 7 via activation line 4 and the switch unit 5 being remotely controlled allows for the drive and gas generator to perform the function of discharging gas in response to input of an electrical signal). 
15.	Regarding Claim 9, modified Bobovka discloses (see Bobovka) the aerial vehicle safety apparatus of claim 7, wherein
	the ejection apparatus further includes a restriction member that restricts a direction of discharge of gas discharged from the gas generator, by being positioned to surround the gas generator (restriction member such as elements 120 surrounding the gas generator of driver 7 such that a discharge of gas would inherently be restricted into a direction that is in a direction normal to and acting on emission base 30 and moving member 3 as seen in FIGS. 3-4 and supported by para. [0044]), and  - 29 -9180232WO01 
the restriction member allows discharge of gas to the moving member by matching the direction of discharge of gas to a direction of movement of the moving member toward the opening (a discharge of gas would be inherently restricted via restriction members 121 such that the direction of gas discharge would be normal to and acting on moving member 3).
16.	Regarding Claim 12, modified Bobovka discloses (see Bobovka) an aerial vehicle (Abstract, para. [0001]-[0003], [0037] and [0041]-[0042]) comprising:
	an airframe (an aerial vehicle by definition comprises of an airframe);
	a propulsive mechanism provided on the airframe (aerial vehicles by definition have some type of propulsive mechanism provided on the airframe for generating thrust and being capable of flying), the propulsive mechanism propelling the airframe (propulsive mechanisms by definition propel aerial vehicles including the airframes); and the aerial vehicle safety apparatus according to any one of claim 1 (the aerial vehicle safety apparatus as discussed above, regarding claim 1), the aerial vehicle safety apparatus being attached to the airframe (FIG. 4).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well overcoming drawing objections and 112b rejections. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to arguments pertaining to the communication between the various spaces, the applicant asserts that Bobovka does disclose such communication as noted on p. 9 of the remarks filed on 07/28/2022. The examiner appreciates the clarification regarding the different spaces and exactly how the communication is being facilitated. However, currently the claims are reciting subject matter that is not consistent with the applicant’s disclosure, and further the claims as currently recited can be interpreted that communication occurs between spaces of the same section/space. The claim recites a space (hereinafter “space 1”) surrounded by the container and the moving member, and another space (hereinafter “space 2”) which is not clearly defined nor can it be conceived based on the last paragraph of claim 1. The last paragraph attempts to provide some clarification regarding space 2, however, a hole provided in the container does not satisfy the requirement of space 1 being surrounded by the moving member and container. A hole provided in the emission base is not understood as providing any communication, therefore space 2 is not established and therefore communication cannot be facilitated. A gap provided between the container would provide communication to another space, however, space 1 is not surrounded by the container and the moving member. As such and as mentioned in the interview with Steven Chang, there appears to be no communication being facilitated since space 2 can not be located with respect to the different portions of the ejection apparatus, specifically inside the container.  Any subject matter that is being claimed is required to be shown in the applicant’s drawings. This is not optional, this is a requirement.  
The examiner suggests that a thorough review of the foreign reference in Xiang (CN 106697300 A), as previously cited in the PTO-892 form, to be conducted since Xiang discloses the subject matter of claim 1 in a substantial manner. 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642